Beldock, P. J.,
dissents and votes to affirm, with the following memorandum: If this accident took place on private property, there would be no liability (Schwabl v. St. Augustine’s Church, 288 N. Y. 554). If this accident took place on the public sidewalk, there would be no liability (Spicehandler v. City of New York, 303 N. Y. 946). The majority is of the opinion that there is liability here merely because the defendant Board of Education did not exclude the public from this schoolyard on the Sunday morning when the accident occurred. I cannot agree with such an extension of the board’s liability. To fasten liability on the board here would be to impose upon it toward its licensees a duty greater than the duty imposed upon all other property owners toward their licensees.